       Case: 3:18-cv-00819-jdp Document #: 1 Filed: 10/03/18 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WISCONSIN


DENNIS BIBA,                     ) Case No. 18-cv-819
                                 )
Plaintiff,                       ) COMPLAINT
                                 )
                                 )
                                 ) DEMAND FOR JURY TRIAL
       vs.                       )
                                 )
                                 )
                                 )
CAPITAL ONE BANK, N.A.,          )
                                 )
Defendant.                       )
                                 )
________________________________ )


     Plaintiff, DENNIS BIBA (“Plaintiff”), through his attorneys, alleges the
following against Defendant, CAPITAL ONE BANK, N.A., (“Defendant”):
                          NATURE OF THE CASE
     1.    Plaintiff brings this action seeking damages and any other available
legal or equitable remedies resulting from the illegal actions of CAPITAL ONE
BANK, N.A., (“Defendant”), in negligently, knowingly, and/or willfully
communicating with Plaintiff in connection with the collection of alleged debts in
violation of the Telephone Consumer Protection Act [47 U.S.C. § 227].




                COMPLAINT AND DEMAND FOR JURY TRIAL                             1
       Case: 3:18-cv-00819-jdp Document #: 1 Filed: 10/03/18 Page 2 of 6




                           JURISDICTION & VENUE
     2.     Jurisdiction of this Court arises under 47 U.S.C. 227 and 28 U.S.C. §
1337. Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.
Venue in this District is proper in that the Defendant transacts business here
     3.     Further, Plaintiff resides in Livingston, Wisconsin.
                                    PARTIES
     4.     Plaintiff, DENNIS BIBA (“Plaintiff”), is a natural person residing in
Livingston County, Wisconsin.
     5.     Upon information and belief, the Defendant, is a corporation engaged
in the business of collecting debt in this state and in several other states, with its
principal place of business located in Virginia. The principal purpose of
Defendant is the collection of debts in this state and several other states, and
Defendant regularly attempts to collect debts alleged to be due another.
     6.     Defendant is engaged in the collection of debts from consumers using
the mail and telephone. Defendant regularly attempts to collect consumer debts
alleged to be due to another. Defendant is a ‘‘debt collector’’ as defined by the
FDCPA, 15 U.S.C. § 1692a(6).
                           FACTUAL ALLEGATIONS
     7.     Within one year prior to the filing of this action, Defendant contacted
Plaintiff to collect money, property or their equivalent, due or owing or alleged to
be due or owing from a natural person by reason of a consumer credit transaction
and/or "consumer debt.".
     8.     Defendant constantly and continuously called Plaintiff at his
telephone number ending in 4862. Defendant called Plaintiff upwards of three (3)
to five (5) times in a single day from telephone number (800) 365-2024.




                 COMPLAINT AND DEMAND FOR JURY TRIAL                                2
         Case: 3:18-cv-00819-jdp Document #: 1 Filed: 10/03/18 Page 3 of 6



        9.    Defendant communicated with Plaintiff with such frequency as to be
unreasonable under the circumstances and to constitute harassment, including
upwards of at least five (5) telephone calls in one day.
        10.   Within one year prior to the filing of this action, Defendant
communicated with Plaintiff with such frequency as to be unreasonable under the
circumstances and to constitute harassment.
        11.   The natural and probable consequences of Defendant’s conduct was to
harass, oppress or abuse Plaintiff in connection with the collection of the alleged
debt.
        12.   On or about May 11, 2018, Plaintiff answered one of Defendant’s
calls and advised an agent that Defendant was to cease placing any further calls to
Plaintiff and his cellular telephone. Despite these clear instructions, Defendant
continued to place its autodialed collection calls to Plaintiff’s cellular telephone
into October of 2018.
        13.   Upon information and belief, Plaintiff alleges that Defendant placed at
least two hundred (200) autodialed collection calls to Plaintiff’s cellular telephone
after Plaintiff had revoked consent to receive such calls on his cellular telephone.
        14.   Defendant and/or its agent(s) used an “automatic telephone dialing
system”, as defined by 47 U.S.C. § 227(a)(1) to place these aforementioned
collection calls to Plaintiff. The dead air that the Plaintiff experienced on the calls
that she received (i.e., when Plaintiff answered there was several seconds where
no other person was on the other end) is indicative of the use of an automatic
telephone dialing system.
        15.   This “dead air” is commonplace with autodialing and/or predictive
dialing equipment. It indicates and evidences that the algorithm(s) being used by
Defendant’s and/or its agent’s autodialing equipment to predict when the live
human agents are available for the next call has not been perfected and/or has not

                  COMPLAINT AND DEMAND FOR JURY TRIAL                                  3
       Case: 3:18-cv-00819-jdp Document #: 1 Filed: 10/03/18 Page 4 of 6



been recently refreshed or updated. Thus resulting in the autodialer placing a call
several seconds prior to the human agent’s ability to end the current call he or she
is on and be ready to accept the new connected call that the autodialer placed,
without human intervention, to Plaintiff.
     16.    The dead air is essentially the autodialer holding the call it placed to
Plaintiff until the next available human agent is ready to accept it. Should the call
at issue been manually dialed by a live human being, there would be no such dead
air as the person dialing Plaintiff’s cellular telephone would have been on the
other end of the call the entire time and Plaintiff would have been immediately
greeted by said person.
     17.    Defendant’s calls constituted calls that were not for emergency
purposes as defined by 47 U.S.C. § 227(b)(1)(A).
     18.    Defendant’s calls were placed to a telephone number assigned to a
cellular telephone service for which Plaintiff incurs a charge for incoming calls
pursuant to 47 U.S.C. § 227(b)(1).
     19.    As of May 11, 2018, when Plaintiff first demanded that Defendant
cease placing its calls to his cellular telephone, any such consent for Defendant to
place its autodialed calls (assuming it existed in the first place), was revoked by
Plaintiff. Accordingly, Defendant did not have Plaintiff’s “prior express consent”
to receive calls using an automatic telephone dialing system on his cellular
telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
     20.    As a result of Defendant’s alleged violations of law by placing these
automated calls to Plaintiff’s cellular telephone without prior express consent,
Defendant caused Plaintiff harm and/or injury such that Article III standing is
satisfied in at least the following, if not more, ways:
            a. Invading Plaintiff’s privacy;



                 COMPLAINT AND DEMAND FOR JURY TRIAL                               4
        Case: 3:18-cv-00819-jdp Document #: 1 Filed: 10/03/18 Page 5 of 6



             b. Electronically intruding upon Plaintiff’s seclusion;

             c. Intrusion into Plaintiff’s use and enjoyment of his cellular

             telephone;

             d. Impermissibly occupying minutes, data, availability to answer

             another call, and various other intangible rights that Plaintiff has as to

             complete ownership and use of his cellular telephone;

             e. Causing Plaintiff to expend needless time in receiving, answering,

             and attempting to dispose of Defendant’s unwanted calls.

                             FIRST CAUSE OF ACTION
                        (Violations of the TCPA, 47 U.S.C. § 227)
      21.     Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
      22.     Defendant violated the TCPA. Defendant’s violations include, but
are not limited to the following:
      (a)    Within four years prior to the filing of this action, on multiple
occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
pertinent part, “It shall be unlawful for any person within the United States . . . to
make any call (other than a call made for emergency purposes or made with the
prior express consent of the called party) using any automatic telephone dialing
system or an artificial or prerecorded voice — to any telephone number assigned to
a . . . cellular telephone service . . . or any service for which the called party is
charged for the call.
      (b)    Within four years prior to the filing of this action, on multiple
occasions, Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s
cellular telephone using an artificial prerecorded voice or an automatic telephone


                  COMPLAINT AND DEMAND FOR JURY TRIAL                                5
          Case: 3:18-cv-00819-jdp Document #: 1 Filed: 10/03/18 Page 6 of 6




dialing system and as such, Defendant knowing and/or willfully violated the
TCPA.
      23.      As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
entitled to an award of five hundred dollars ($500.00) in statutory damages, for
each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
to an award of one thousand five hundred dollars ($1,500.00), for each and every
violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
      24.      Plaintiff is also entitled to seek injunctive relief prohibiting
such conduct in the future.


                          DEMAND FOR JURY TRIAL
      Plaintiff, DENNIS BIBA, hereby demands a trial by jury in the present
action.

                                              MARTIN & BONTRAGER, APC

Dated: October 3, 2018                      /s/G. Thomas Martin, III
                                               G. Thomas Martin, III
                                               6464 W. Sunset Blvd., Ste. 960
                                               Los Angeles, CA 90028
                                               T: (323) 940-1700
                                               F: (323) 238-8095
                                               Tom@mblawapc.com




                   COMPLAINT AND DEMAND FOR JURY TRIAL                             6
